DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
At this time in prosecution, there is no serious burden to examining the distinct inventions presented in the currently presented claims.  A requirement to elect between inventions and/or species may be required if a serious burden arises via amendment.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 and 7/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2002/0163680 to Zabka (hereinafter Zabka).
Regarding claim 1, Zabka teaches a system (Fig. 1) for making a holographic medium (recording medium 45, Fig. 1) for use in generating light patterns for eye tracking (directed to intended use of the holographic medium and does not distinguish the structure of the medium), the system including: a light source (laser 13, Fig. 1) configured to provide light (beam 15, Fig. 1); a beam splitter (splitter 19, Fig. 1) configured to separate the light into a first portion of the light (beam 21, Fig. 1) and a second portion of the light (beam 23, Fig. 1) that is spatially separated from the first portion of the light; a first set of optical elements (mirror 31, a half wave plate 33 and a microscope objective 35, Fig. 1) configured to transmit the first portion of the light for providing a first wide-field beam (beam 21, Fig. 1) onto an optically recordable medium; and a plurality of optical fibers (fibers 71, 73, 75, Fig. 1-5) configured to receive the second portion of the light and project a plurality of separate light patterns onto the optically recordable medium for forming the holographic medium (Figs. 1-5).
Regarding claim 2, Zabka teaches the light provided by the light source is coherent light (laser 13, Fig. 1).
Regarding claim 3, Zabka teaches each optical fiber of the plurality of optical fibers includes a first optical fiber end optically coupled with the light source (ends of fibers 71, 73, 75 at splitter array 67, Fig. 1) and a second optical fiber end (output ends 81, 83, 85 of fibers 71, 73, 75, Fig. 1-2) opposite to the first optical fiber end, configured to provide a respective light pattern of the plurality of separate light patterns (Fig. 1-5).
Regarding claim 6, Zabka teaches respective second fiber ends of the plurality of optical fibers are positioned adjacent to the optically recordable medium (Figs. 1-5).
Regarding claim 7, Zabka teaches the plurality of optical fibers includes a first optical fiber configured to project a first light pattern of the plurality of separate light patterns onto the 
Regarding claim 8, Zabka teaches the plurality of optical fibers is coupled with a plurality of lenses (lenses 165, Fig. 10).  The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 11, Zabka teaches the plurality of optical fibers is coupled with a condenser lens  (lenses 165, Fig. 10).  The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 12, Zabka teaches a second set of optical elements (objective 55, positioner 63, splitter 67, Fig. 1) configured to couple the second portion of the light into the plurality of optical fibers (Fig. 1).
Regarding claim 13, Zabka teaches a plurality of attenuators (shutters 153, Fig. 10) optically coupled with the plurality of optical fibers and configured to attenuate intensity of light provided by respective optical fibers of the plurality of optical fibers (Fig. 10). The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 15, Zabka teaches a method (Fig. 1) for making a holographic medium (recording medium 45, Fig. 1) for use in generating light patterns for eye tracking (directed to intended use of the holographic medium and does not distinguish the structure of the medium), the method including: providing light from a light source (laser 13, Fig. 1); separating the light (via splitter 19, Fig. 1) into a first portion of the light (beam 21, Fig. 1) and a second portion of the light (beam 23, Fig. 1) that is spatially separated from the first portion of the light; transmitting the first portion of the light through a first set of optical elements (mirror 31, a half 
Regarding claim 16, Zabka teaches focusing, with a plurality of lenses coupled with the plurality of optical fibers, the plurality of separate light patterns onto a focal plane that is adjacent to the optically recordable medium (via lenses 165, Fig. 10).  The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 18, Zabka teaches focusing, with a condenser lens (a lens 165, Fig. 10) coupled with the plurality of optical fibers, the plurality of separate light patterns onto a focal plane that is adjacent to the optically recordable medium  (via lenses 165, Fig. 10).  The Figure 10 embodiment is disclosed as “additional” though the embodiment shares structural elements analogously anticipating the independent claim 1 as well.
Regarding claim 19, Zabka teaches projecting, with a first optical fiber of the plurality of optical fibers, a first light pattern of the plurality of separate light patterns onto the optically recordable medium at a first angle, and projecting, with a second optical fiber of the plurality of optical fibers, a second light pattern of the plurality of separate light patterns onto the optically recordable medium at a second angle that is distinct from the first angle (Fig. 1-5).
Regarding claim 19, Zabka teaches a holographic medium (medium 45, Fig. 1-5) made by the method of claim 15 for use in generating light patterns for eye tracking (directed to intended use of the holographic medium and does not distinguish the structure of the medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zabka as applied to claims 3, and further in view of US Pat. 5,548,418 to Gaynor et al. (hereinafter Gaynor).
Regarding claim 4, Zabka discloses the claimed invention as cited above though does not explicitly disclose respective second optical fiber ends of the plurality of optical fibers are arranged in a circular configuration.
Gaynor discloses respective second optical fiber ends of the plurality of optical fibers are arranged in a circular configuration (" four fiber ends are positioned in a common plane on the four corners of a square”).  Four corners of a square are necessarily portions of an arbitrary circular configuration in that a circlular shape may be chosen such that all four corners of a square are included. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange fibers in a circular configuration as taught by Gaynor with the system as disclosed by Zabka.  The motivation would have been to form interference planes 
Regarding claim 5, Zabka discloses the claimed invention as cited above though does not explicitly disclose respective second optical fiber ends of the plurality of optical fibers are arranged in a rectangular configuration..
Gaynor discloses respective second optical fiber ends of the plurality of optical fibers are arranged in a rectangular configuration (" four fiber ends are positioned in a common plane on the four corners of a square”).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange fibers in a rectangular configuration as taught by Gaynor with the system as disclosed by Zabka.  The motivation would have been to form interference planes throughout the recording volume defined by their intersection and providing an infinite depth of field (col. 8, ln. 47-col. 9, ln. 3).

Claims 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zabka as applied to claims 8 and 16, and further in view of US Pat. 6,366,369 to Ichikawa et al. (hereinafter Ichikawa).
Regarding claims 9 and 17, Zabka discloses a lens array (Fig. 1) structured to receive diverging light from a microscopic optical fiber end.  While Zabka does not disclose a particular dimensionality of the lenses, the spatial extent of the optical system array would be a critical constraint on the sizing of lenses.  A person having ordinary skill in the art would recognize that the use of microlenses in optical fiber systems would be an obvious feature of the Zabka feature in order to spatially correspond to narrow beams exiting the narrow waveguides.
Ichikawa discloses the claimed invention as cited above though does not explicitly disclose the plurality of lenses is arranged in a microlens array (col. 5, ll. 44-59).

Regarding claim 10, Zabka discloses each lens of the plurality of lenses is configured to focus a respective light pattern of the plurality of separate light patterns on a reference focal plane (Fig. 10).
Zabka discloses the claimed invention as cited above though does not explicitly disclose the reference focal plane located between the optically recordable medium and a reference pupil.
Ichikawa discloses the reference focal plane located between the optically recordable medium and a reference pupil (Fig. 6; col. 8, ln. 53-col. 9, ln. 27).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to arrange provide the spaced projection arrangement as taught by Ichikawa with the system as disclosed by Zabka.  The motivation would have been to reduce reflections from the holographic medium interface and cause unwanted interference effects (col. 8, ln. 53-col. 9, ln. 27).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests including a plurality of optical filters optically coupled with the plurality of optical fibers and .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.